DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 1, added new claims 9 and 10,  and replaced Figure 1 on 06/16/2022. 

Response to Arguments
Applicant’s arguments are primarily drawn to amended claim 1. The revised rejection in view of Marchal and Coupe are presented to address the amended claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating means” in claim 4 and “cooling means” in claim 5. 
“Heating means” will be interpreted as a heater [0064] (e.g., radiative [0064], resistive elements [0065]). 
“Cooling means” will be interpreted as vents [0066], cooling channels [0066], or the equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marchal (PG-PUB 2016/0288380) in view of Coupe (US 7,581,932). 
	Regarding claim 1, Marchal teaches a process for shaping, by compaction, a fibrous structure obtained by three-dimensional or multilayer weaving between a plurality of layers of warp yarns and a plurality of layers of weft yarns [0022]-[0023], the yarns of each plurality of layers of warp yarns and layers of weft yarns being coated with a sizing composition [0042], comprising steps of:
wherein the shaping comprises a step of pre-compaction of the fibrous structure in a pre-compacting tool so as to reduce the thickness of the fibrous structure to an intermediate thickness comprised between the thickness of the fibrous structure after weaving and a determined final thickness [0042] and [0043], [0066]-[0067],
providing a stiffened preform by wetting and drying in an oven [0041],
wherein, during the pre-compaction, the fibrous structure is brought to a temperature of the order of 100 degrees Celsius [0039], and 
inherently cooling the fibrous preform for use. 

Marchal does not teach a final compaction step in a forming tool different from the pre-compacting tool so as to reduce the thickness of the fibrous structure to the determined final thickness, wherein the fibrous structure is at a temperature greater than or equal to the softening temperature of the sizing composition. 

Coupe teaches a method of manufacturing a composite turbomachine blade (Title), the process comprising steps of (Col 2, Ln 36-60):
making a preform by three-dimensionally weaving yarns 
including tracer yarns disposed at least at the Sur face of the preform;
b) cutting out said preform so as to leave intact a series of tracer yarns situated along a reference face of the preform;
c) pre-deforming said cut-out preform;
d) compacting and stiffening said pre-deformed preform;
e) providing an injection mold in which said stiffened
preform is placed;
f) heating said injection mold;
g) injecting a binder into said injection mold, the binder comprising a thermosettable resin; and
h) extracting from the mold a composite molded part presenting substantially the shape and the dimensions of said blade.

Specifically, Coupe teaches utilizing a compacting mold for stiffening a preform (Col 5, Ln 35-62), wherein the compacting mold presents a housing of dimensions and volume that enable the woven preform to be compacted to about 55% to 58% of its volume (Col 5, Ln 55-62).  

	Both Marchal and Coupe teach a process of preparing a preform comprising a plurality of layers of warp yarns and welp yarns. It would have been obvious to one of ordinary skill in the art to substitute the steps of wetting and drying in an oven of Marchal with the compaction step of Coupe, a functionally equivalent step of providing a stiffened preform comprising coated welp and warp yarns for subsequent use in an injection mold. While Marchal in view of Coupe does not explicitly teach heating to a temperature greater than or equal to the softening temperature of the sizing composition, given that the preform is heated until the preform is stiffened, the temperature would have been raised to a temperature greater than a softening temperature. 
	 
	Regarding claim 2, Marchal in view of Coupe teach the processes as applied to claim 1, wherein the fibrous structure is free of water during the pre-compaction and final compaction steps (Marchal, [0063]-[0064] and Coupe, Col 5, Ln 35- Col 6, Ln 3). 

	Regarding claim 3, Marchal in view of Coupe teaches the process as applied to claim 1, wherein the fibrous structure is heated to a temperature greater than or equal to the softening temperature of the sizing composition (Marchal, [0039]). 
	Marchal in view of Coupe does not teach the fibrous structure is heated to a temperature greater than or equal to the softening temperature of the sizing composition prior to closing the forming tool.
	However, a mere rearrangement of the order of the steps of the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to rearrange the sequence of steps of Marchal in view of Coupe such that the heating performed during pre-compaction is performed prior to closing the forming tool, as rearranging the steps of heating prior to closing the forming tool would not present any new or unexpected results and would result in the same pre-compacted preform. 

	Regarding claim 4, Marchal in view of Coupe teaches the process as applied to claim 1, wherein the pre-compacting tool and forming tool comprises heating means capable of bringing the fibrous to a temperature greater than or equal to the softening temperature of the sizing composition (Marchal, [0042] and Coupe Col 5, Ln 48-54).

	Regarding claim 6, Marchal in view of Coupe teaches the process as applied to claim 1, comprising:
producing a fibrous structure by three-dimensional or multilayer weaving (Marchal, [0025]);
shaping the fibrous structure by compaction in accordance with the shaping process as claimed in claim 1 (Marchal and Coupe);
injecting a liquid composition comprising at least one precursor of a matrix material into the fibrous preform (Marchal, [0037])
transforming the liquid composition into a matrix so as to obtain a composite material part comprising a fibrous reinforcement densified by a matrix (Marchal, [0078]). 

	Regarding claim 8, Marchal in view of Coupe teaches the process as applied to claim 6, wherein the composite material part corresponds to an aeroengine fan blade (Marchal, [0002]-[0003] and Figure 1). 

	Regarding claim 9, Marchal in view of Coupe teaches the process as applied to claim 6, wherein the pre-compacting tool is a first molding tool (Marchal, Figure 3 and 4) and the forming tool is a second molding tool different from the first molding tool (Coupe, Figure 4) and wherein the first molding tool has internal dimensions that are larger than internal dimensions of the second molding tool to achieve intermediate compaction of the fibrous structure (Marchal, [0043] and Coupe, Col 5, Ln 55-61), 
the internal dimensions of the first molding tool corresponding to an intermediate profile of the fibrous structure (Marchal, [0067]) and the internal dimensions of the second molding tool corresponding to a final profile of the fibrous structure (Coupe, Col 5, Ln 55-62).
Regarding claim 10, Marchal in view of Coupe teaches the process as applied to claim 1, wherein the pre-compaction step and final compaction step are carried out without impregnating the fibrous structure with a liquid composition (Marchal, [0063]-[0064] and Coupe, Col 5, Ln 35- Col 6, Ln 3).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Marchal (PG-PUB 2016/0288380) in view of Coupe (US 7,581,932), as applied to claim 1,  in further view of Hattori (PG-PUB 2014/0138872). 
	Regarding claim 5, Marchal in view of Coupe teaches the process as applied to claim 1.
	Marchal in view of Coupe does not teach the forming tool comprises cooling means capable of bringing the fibrous structure to a temperature below the softening temperature of the sizing composition. 
	Hattori teaches a process of producing resin in fusion of a fiber base material disposed in a mold (Figure 2), wherein before removing the molded article, cooling is performed with a water cooling equipment for cooling the mold [0048]. 
	Both Marchal and Hattori teach resin infusing a mold base material. It would have been obvious to one of ordinary skill in the art to incorporate a cooling equipment in the mold as taught by Hattori, for the benefit of cooling the preform for safe and easy removal as taught by Hattori. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marchal (PG-PUB 2016/0288380) in view of Coupe (US 7,581,932), as applied to claim 6, in further view of Six (English Translation of FR3046563, published 07/14/2017). 
Regarding claim 7, Marchal in view of Coupe teaches the process as applied to claim 6, wherein the step of final compaction of the fibrous structure, the injection of a liquid composition comprising at least one precursor of a matrix material, and the transformation of said liquid composition into a matrix are carried out with the preform held in the different molds (Coupe, Col 5, Ln 35-47). 

Marchal in view of Coupe does not teach the step of final compaction of the fibrous structure, the injection of a liquid composition comprising at least one precursor of a matrix material and the transformation of said liquid composition into a matrix are carried out with the preform held in the forming tool, wherein said forming tool comprising at least one injection port. 

Six teaches a process manufacturing a composite material blade, comprising steps of compacting the preform, injecting precursor material, and transforming the precursor material into a matrix utilizing a single tool, said tool comprising an injection port (Figures 3-6).

Both Marchal in view of Coupe and Six teach a process of manufacturing a composite material blade by compacting a preform and infusing the preform with precursor material. It would have been obvious to one of ordinary skill in the art to substitute the multiple tools used for Marchal in view of Coupe with the single forming tool of Six, a functionally equivalent tool for performing compacting, infusion, and curing. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742